Case 1:16-cr-20549-RNS Document 1532 Entered on FLSD Docket 12/11/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 16-20549-CR-SCOLA

   UNITED STATES OF AMERICA,

   vs.

   PHILIP ESFORMES, et al.

         Defendants.
   ______________________________/

         ORDER APPROVING AGREED JOINT MOTION BY CIVIL INTERVENORS
             AND INTERIM FINANCIAL MANAGER TO TERMINATE THE
                  INTERIM FINANCIAL MANAGER AGREEMENT

          THIS MATTER is before the Court on the Agreed Joint Motion by Civil Intervenors And

   Interim Financial Manager To Terminate The Interim Financial Manager Agreement (“Agreed

   Joint Motion”, DE No. 1531”), filed December 11, 2020. It is:

          ORDERED AND ADJUDGED that:

          1.     The Agreed Joint Motion (DE No. 1531) is granted.

          2.     The Interim Financial Manager Agreement (DE No. 83-1) is terminated as of the

   date of this Order. The Interim Financial Manager is discharged and shall have no further duties

   or obligations under the Interim Financial Manager Agreement.

          DONE AND ORDERED in chambers at Miami, Florida, on December 11, 2020.


                                                      ______________________________
                                                      ROBERT N. SCOLA JR.
                                                      UNITED STATES DISTRICT JUDGE


   Copies furnished to: All counsel of record
